Non-Final Rejection

[AltContent: connector]Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
[AltContent: connector]Applicant's Election and Amendment(s)
Applicant's election with traverse of the Group I: Designs 1 and 3 in the response received on June 10, 2022 is acknowledged. Applicant's arguments and remarks in traversal of the restriction requirements of April 11, 2022 have been carefully reviewed and considered. However, the foregoing restriction has been maintained and made final. Please see examiner's response below for details. Accordingly, Groups II, III, and IV: Designs 2, 4, and 5 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being directed to the nonelected design(s).

Applicant's amendment(s) to the title of the claimed design, the Specification, and the claim statement filed on June 10, 2022 have been noted. The Claim title and the Specification objections brought forth within the office action of April 11, 2022 are overcome.

[AltContent: connector]Examiner's Response to the Applicant's Request for Reconsideration/Traverse
In response to the requirement for restriction action of April 11, 2022, Applicant has submitted a traversal of the said requirement. Applicant has presented the following arguments as part of the traversal:

"[…] each of embodiments 1-5 includes an identical main cylindrical housing with at least two smaller cylindrical members attached to the main cylindrical housing. Embodiment 3 includes four such smaller cylindrical members, and the remaining embodiments each include two of the smaller cylindrical members. The only visible difference between embodiment 1 (Group I) and embodiment 2 (Group II) is in the circumferential location of the two smaller cylindrical members. Otherwise, the two designs are identical. The only visible difference between embodiment 1 (Group I) and embodiment 4 (Group III) is in the angular orientation of the two smaller cylindrical members with respect to the axis of the main cylindrical housing. Otherwise, the two designs are identical. Embodiment 5 (Group IV) has the angular orientation of embodiment 4 (Group III) and the circumferential positioning of the smaller cylindrical
members of embodiment 2 (Group I). The Examiner has already included embodiment 3 in the same group as that of embodiment 1 (Group 1). It is clear that the only differences between embodiments 1 and 5 lie in the circumferential positioning of the identical smaller cylindrical members and the angular orientation of these identical smaller cylindrical members." See Applicant's response of June 10, 2022, pp 6-7.

The examiner has carefully reviewed and considered the argument and presents the following in response:

In determining the patentability of a design, it is the overall appearance of the claimed design which must be taken into consideration. In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Leslie, 547 F.2d 116, 192 USPQ 427 (CCPA 1977).

In determining patentable distinctness, the examiner must compare the overall appearances of the multiple designs. Each design must be considered as a whole, i.e., the elements of the design are not considered individually as they may be when establishing a prima facie case of obviousness under 35 U.S.C. 103. Designs are not distinct inventions if: (A) the multiple designs have overall appearances with basically the same design characteristics; and (B) the differences between the multiple designs are insufficient to patentably distinguish one design from the other. Differences may be considered insufficient to patentably distinguish when they are de minimis or obvious to a designer of ordinary skill in the art. Therefore, in determining the question of patentable distinctness under 35 U.S.C. 121  in a design application, a search of the prior art may be necessary. Both of the above considerations are important. Differences between the designs may prove to be obvious in view of the prior art, but if the overall appearances are not basically the same, the designs remain patentably distinct. See MPEP 1504.05 subsection II.

Only one independent and distinct design may be claimed in a nonprovisional international design application. See 37 CFR 1.1064. Under Article 13 of the Hague Agreement, a Contracting Party whose law at the time it becomes party to the Hague Agreement requires, inter alia, that only one independent and distinct design may be claimed in a single application, can refuse the effects of the international registration on grounds of noncompliance with such requirement. U.S. law requires that only one independent and distinct design may be claimed in a single application. See In re Rubinfield, 270 F.2d 391 (CCPA 1959); In re Platner, 155 USPQ 222 (Comm’r Pat. 1967); MPEP § 1504.05. The practice set forth in MPEP § 1504.05 is generally applicable to nonprovisional international design applications. See MPEP 2920.05(b).

In reviewing and grouping of the designs (embodiments) present in this application, the examiner has considered (A) the overall appearances of the designs (embodiments); and (B) the differences between the designs (embodiments) and weather these differences de minimis or obvious to a designer of ordinary skill in the art.

The examiner concurs with Applicant's position that the designs (embodiments) disclosed consist of a cylindrical members in different orientations and configurations; however, the overall appearances created by these cylindrical members create patentably distinct designs as grouped in the restriction requirement office action of April 11, 2022. Since for the designs (embodiments) to be considered patentably indistinct under the guideline noted above, both conditions (A) and (B) must be met. 

Accordingly, the restriction requirements of April 11, 2022 has been maintained and made Final.

[AltContent: connector]Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on European IP Application No. 008436042, filed on February 16, 2021. It is noted, however, that applicant has not filed a certified copy of the European IP Application No. 008436042 as required by 37 CFR 1.55.  In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

By notification on April 20, 2009, the USPTO expanded its PDX program by agreement with the World Intellectual Property Organization (WIPO) to participate in the multilateral exchange of certain priority documents with other IP offices participating in the WIPO Digital Access Service (DAS) for Priority Documents.  The list of WIPO DAS participating offices and information concerning the scope of available priority documents are maintained by the WIPO. https://www.wipo.int/das/en/participating_offices/

For successful retrieval, it is important that the foreign priority claim identify the country/office code and the foreign priority application number in the recommended format.

The participating offices, the types of applications that may be available for retrieval by the USPTO from each participating office, and the recommended application number formats for each participating office are available at: https://www.uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx#Retrieval

[AltContent: connector]Specification Objection(s)
In light of the election noted above, please amend the specification to only include the description for the elected designs. See Hague Rule 7(5)(a), 37 CFR 1.1024, and MPEP 2920.04(a)II. Please amend the Specification to:
[AltContent: ]
Design No./Product(s):
 Ball Bearing
 Ball Bearing

Description of the Reproduction(s):
1.1 : Perspective view;
1.2 : Front view;
1.3 : Back View;
1.4 : Top View;
1.5 : Bottom View;
1.6 : Left View;
1.7 : Right View;
3.1 : Perspective view;
3.2 : Front view;
3.3 : Back View;
[AltContent: ]3.4 : Top View;
3.5 : Bottom View;
3.6 : Left View;
3.7 : Right View;

The broken lines depict unclaimed portions of the ball bearing only and form no part of the claimed design.

As a reminder, please retain the original design numbering and the Hague format for the reproduction views and their descriptions. For ease of comparison with the International Registration, and for compliance with 37 CFR 1.1026 and Section 405 of the Administrative Instructions, the numbering of the drawing figures included in the elected Group must not be changed.  Upon election, applicant is requested to direct cancellation of all drawing figures and corresponding description from the nonelected Group(s).

[AltContent: connector]Reproduction Objection(s)
In light of the election noted above, please amend the reproductions to disclose the elected designs only. Replacement reproductions are required.

[AltContent: connector]Claim Rejection - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling.
Reproductions shall be of a quality permitting all the details of the industrial design to be clearly distinguished and permitting publication. See Hague Rule 9(2)(a). Reproductions as presently disclosed, lack sufficient line quality to permit clear understanding of the claim. In particular, lines appear fuzzy and pixelated in all views. Please provide a set of reproductions with clear line quality disclosing the designs.

The depth, location, and the three-dimensional configuration of the highlighted elements of the claim cannot be determined. The disclosure is insufficient in providing clear understanding of the depth, location, and the three-dimensional configuration of the foregoing elements. This is due in part to the disclosure of these elements in planar views, which provide no clear depth disclosure, and the lack of any corroborating views that could aid in understanding of these elements' depth, location, and the three-dimensional configuration.

    PNG
    media_image1.png
    513
    238
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    489
    417
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]















Applicant(s) may overcome this rejection by disclaiming the portions which are considered indefinite and nonenabling in the claim rejection above by converting the foregoing elements from the solid line to evenly broken lines.

As a result, one skilled in the art would necessarily resort to conjecture to understand the exact appearance and three-dimensional configuration of the claim. The claim is therefore nonenabling and indefinite.

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

[AltContent: connector]Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.  Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at: https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at [mojtaba.tehrani@uspto.gov] to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

[AltContent: connector]Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

[AltContent: connector]Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOJTABA TEHRANI whose telephone number is (571)270-3547.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet S. Matharu can be reached on (571)272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mojtaba Tehrani/Primary Examiner, Art Unit 2922